DETAILED ACTION
The following Non-Final office action is in response to application 17/118,343 filed on 12/10/2020. Examiner notes priority claim to provisional application number 63/071,626 filed 8/28/2020. IDS filed 1/4/2021 has been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and product). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-7 are directed toward the statutory category of a machine (reciting a “system”). Claims 8-14 are directed toward the statutory category of an article of manufacturer (reciting a “computer-program product” with “non-transitory computer-readable storage medium”). Claims 15-20 are directed toward the statutory category of a process (reciting a “method”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 8 and 15 are directed to an abstract idea by reciting receive mobility data representing an observed population of a region; receive measured population count data representing a count of the population of a first sub-region of the region, wherein the population count data is generated based on […]; identify the observed population of the first sub-region from the mobility data; determine a sampling rate based upon the observed population of the first sub-region and the count of the population of the first sub-region; and determine a population of a second sub-region of the region based on the sampling rate and mobility data representing the observed population of the second sub-region. The claims are considered abstract because these steps recite mental processes like concepts performed in the human mind (including an observation, evaluation, judgement or opinion). The claims receive mobility data and measured population count data to dynamically estimate population data where measured population data is not 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as at least one processor, at least one memory, at least one sensor arranged to visually confirm and count the physical presence of people within the first sub-region) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-7, 9-14, and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).	
	
	

	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 USC 102(a)(2) as being unpatentable over the teachings of
Mullally, US Publication No. 2020/0279096 A1, hereinafter Mullally . As per,
	
Claims 1, 8, 15
An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: /
A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: /
A method comprising:
receive mobility data representing an observed population of a region; (Mullally [0017] “The example system environment shown in FIG. 1 may include an aerial imaging device 110 to capture sensor data of an area of interest (AOI) 115, mobile device usage data 120 transmitted by mobile devices to one or more mobile device location data providers 125, which provide location data 130 to the population estimation system 135, which estimates a population of the AOI 115”)
receive measured population count data representing a count of the population of a first sub-region of the region, wherein the population count data is generated based on at least one sensor arranged to visually confirm and count the physical presence of people within the first sub-is generated using aerial imagery received from the aerial imaging storage subsystem for the similar AOI;” [0017] “The example system environment shown in FIG. 1 may include an aerial imaging device 110 to capture sensor data of an area of interest (AOI) 115”)
identify the observed population of the first sub-region from the mobility data; (Mullally [0016] “The count of the number of reported device users at the similar AOI is extracted from third party data that indicates a geographical location of one or more mobile devices at one or more points in time”)
determine a sampling rate based upon the observed population of the first sub-region and the count of the population of the first sub-region; (Mullally [0039] “For each similar AOI, the AOI population estimator 150 determines one or more ratio values. Each ratio value is a ratio between 1) a count of the number of unique objects at the similar AOI determined based on captured images of the similar AOI, and 2) a count of a number of reported devices reported at (or within a range of) the timestamp of the captured images, for a geographic location matching that of the similar AOI, and received from one of the mobile device location data providers 125” noting the ratio mapped to the sampling rate)
and determine a population of a second sub-region of the region based on the sampling rate and mobility data representing the observed population of the second sub-region.  (Mullally [0064] “The device/object count aggregator 240 modifies each of the device counts from the target AOI with the ratios from the similar AOIs using a modification function … In one embodiment, the modification function is a product between the device count and each ratio value. In other embodiments, the modification This generates multiple estimates of the population.”)
Claims 2, 9, 16
wherein the mobility data comprises location information for a plurality of mobile devices within the region.  (Mullally [0024] “The mobile device usage data 120 includes data received from mobile devices, which includes any device that may be able to gather location information of the device and transmit it via a network (e.g., a mobile or cellular network) to an external system, such as the mobile device GPS providers 125”)
Claims 3, 10, 17
wherein the sampling rate is established for a first epoch based on a time and context of the mobility data and the population count data, and wherein causing the apparatus to calculate the population of the second sub-region of the region based on the sampling rate and the mobility data representing the observed population of the second sub-region comprises causing the apparatus to: (Mullally [0039] “For each similar AOI, the AOI population estimator 150 determines one or more ratio values. Each ratio value is a ratio between 1) a count of the number of unique objects at the similar AOI determined based on captured images of the similar AOI, and 2) a count of a number of reported devices reported at (or within a range of) the timestamp of the captured images, for a geographic location matching that of the similar AOI, and received from one of the mobile device location data providers 125… each similar AOI may have multiple ratio values, each ratio value associated with a particular mobile device location data provider 125 and a period of time at which the captured images and location data was generated.”)
calculate the population of the second sub-region of the region for a second epoch based on the sampling rate and mobility data representing the observed population of the second sub-region for a time and context 
Claims 4, 11, 18
wherein the context comprises context elements, wherein the context elements of a context comprise at least one of: a season, a day of week, a month of year, a weather condition, a point-of-interest type, and a type of zoning, wherein a predefined - 27 -AttyDkt: 064359/552411LEGAL02/40257625v1similarity of context comprises correspondence of at least one context element between the first sub-region and the second sub-region.  (Mullally [0041] “For example, location data captured on a particular day from a mobile device location provider 125A is multiplied by the ratios for similar AOIs generated using data received from the same mobile device location provider 125A and captured on the same day” noting the particular day of week. Also in para [0041] “For each set of location data within this range, the population estimation system 135 modifies the number of reported users indicated for the target AOI by the ratios generated above for similar AOIs and generated using data from the same respective Provider” noting the target AOI and similar AOI sharing the same provider for location data mapped to the correspondence of at least one context element between the first and second sub-regions)
Claims 5, 12, 19
wherein the apparatus is further caused to: divide observed populations of each of a first plurality of sub-regions by a count of the population of a respective sub-region of the first plurality of sub-regions to obtain a sampling rate for each of the first plurality of sub-regions; (Mullally [0039] “For each similar AOI, the AOI population estimator 150 determines one or more ratio values. Each ratio value is a ratio between 1) a count of the number of unique objects at the similar AOI determined based on captured images of the similar AOI, and 2) a count of a number of reported devices reported at (or within a range of) the timestamp of the captured images, for a geographic location matching that of the similar AOI, and received from one of the mobile device location data providers 125”)
identify observed populations of a second plurality of sub-regions; (Mullally [0050] “The object count image analyzer 220 receives the AOI images 215 of the similar AOIs to the target AOI from the similar AOI identifier 210, and also receives images of the target AOI 205, in order to count a number of objects indicated in the images.”)
and calculate a population of at least one of the second plurality of sub-regions based on the observed population of the at least one of the second plurality of sub-regions and a sampling rate from a sub-region of the first plurality of sub-regions having an observed population within a predetermined degree of similarity of the at least one of the second plurality of sub-regions.  (Mullally [0046] “If an AOI has a threshold number ( e.g., 90%) of characteristics matching that of the target AOI, that AOI may be considered a similar AOI to the target AOI;” [0064] “The device/object count aggregator 240 modifies each of the device counts from the target AOI with the ratios from the similar AOIs using a modification function … In one embodiment, the modification function is a product between the device count and each ratio value. In other embodiments, the modification function can be any other mathematical operator or combination of mathematical operators, such as a using This generates multiple estimates of the population.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14 and 20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Mullally in view of
Ramachandran, US Publication No. 2013/0226543 A1, hereinafter Ramachandran. As per,
	
Claims 6, 13, 20
Mullally does not explicitly teach
wherein the apparatus is further configured to: provide the population of the second sub-region to a service provider, wherein the service provider provides a service within the second sub-region based, at least in part, on the population of the second sub-region.  
Ramachandran however in the analogous art of population analysis teaches
wherein the apparatus is further configured to: provide the population of the second sub-region to a service provider, wherein the service provider provides a service within the second sub-region based, at least in part, on the population of the second sub-region.  (Ramachandran [0033] “the crowd size analyzer 114 generates a crowd size report 122 for delivery to a public safety answering point (PSAP) 128. The PSAP 128 may deploy emergency services such as law enforcement, firefighters, and ambulance services to the location 102 in case of an emergency”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Mullally’s population analysis to include providing the population to a service provider that provides a service 
	Claims 7, 14
Mullally does not explicitly teach
wherein the apparatus is further configured to: provide the population of the second sub-region to a service provider, wherein the service provider provides a service within the second sub-region having a cost based, at least in part, on the population of the second sub-region.  
Ramachandran however in the analogous art of population analysis teaches
wherein the apparatus is further configured to: provide the population of the second sub-region to a service provider, wherein the service provider provides a service within the second sub-region having a cost based, at least in part, on the population of the second sub-region.  (Ramachandran [0033] “the crowd size analyzer 114 generates a crowd size report 122 for delivery to a public safety answering point (PSAP) 128. The PSAP 128 may deploy emergency services such as law enforcement, firefighters, and ambulance services to the location 102 in case of an emergency”)
The rationales to modify/combine the teachings of Mullally with/and the teachings of Ramachandran are presented in the examining of claim 6, 13 and incorporated herein.
	
	
	
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070161378 A1; US 2016/0358190 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624